Citation Nr: 0610879	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder as a result of exposure to herbicides.

2.  Entitlement to service connection for a head/brain 
condition as a result of exposure to herbicides. 

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which denied the veteran entitlement to 
service connection for the disorders captioned on the title 
page. 

In March 2005, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

During his March 2005 hearing, the veteran stated that he 
wished to withdraw his appeal of the issues of service 
connection for a respiratory disorder and a head/brain 
disorder as due to herbicide exposure.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claims of entitlement to service connection for 
a respiratory disorder and a head/brain disorder as due to 
herbicide exposure.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

At a hearing before the undersigned in March 2005, the 
veteran indicated that he wished to withdraw his Board appeal 
as to the issues of entitlement to service connection for a 
respiratory disorder and a head/brain disorder as due to 
herbicide exposure.  A transcript of that hearing is of 
record.  Because the transcript of the hearing serves to 
reduce the appellant's withdrawal of these issues to writing, 
these matters are no longer before the Board for review as 
there remains no allegations of errors of fact or law for 
appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 
2002); see 38 C.F.R. § 20.204(b) (2005); cf. Tomlin v. Brown, 
5 Vet. App. 355 (1993) (statement of appellant's 
representative at VA hearing, when reduced to writing by 
hearing transcript, meets requirement that notice of 
disagreement be in writing as of date of certification of 
transcript).  Accordingly, these issues are no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn 
these issues and there effectively remains no allegation of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review the appeal as 
to these issues.


ORDER

The appeal as to the issues of service connection for 
respiratory disorder and a head/brain condition as a result 
of exposure to herbicides is dismissed.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  On remand, a 
letter explaining this should be issued to the appellant.

The service medical records show that the veteran sustained a 
back injury in September 1973 as a result of breaking up a 
fight and thereafter underwent a regimen of physical therapy 
for low back pain.  

Following service the veteran has had complaints of low back 
pain and has testified that he has had such pain since 
service.  The post service clinical records reveal that the 
veteran has been diagnostically assessed as having 
degenerative disc disease of the lumbar spine.

In view of the above, the Board finds that a specialized VA 
examination is warranted.


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating, and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and request he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation 
of him since service for complaints 
referable to his low back.  After 
securing any necessary release 
required, the RO should then ensure 
that all relevant records of 
contemporary VA treatment or clinical 
evaluation are associated with the 
veteran's claims file.

3.  The RO should schedule the veteran 
for VA examination by an orthopedist in 
order to determine the nature, severity 
and etiology of the veteran's low back 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests, to include x-ray studies 
and any other specialized tests deemed 
necessary, should be conducted.  

It is requested that the examiner 
obtain a detailed clinical history.  
Following the examination, the 
examiner is requested to render an 
opinion as to whether it is as 
likely as not that any low back 
disorder diagnosed is related to 
military service.  A complete 
rational for any opinion expressed 
should be provided.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjuducate the issue on appeal 
with consideration of the evidence 
obtained in response to the above 
development.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


